Citation Nr: 1622780	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for kidney cancer.

3. Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for bladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was not exposed to herbicides during active duty service.

2. The Veteran was exposed to asbestos during active duty service.

3. Prostate cancer is not shown to be related to the Veteran's active military service, including his exposure to asbestos. 

4. Kidney cancer is not shown to be related to the Veteran's active military service, including his exposure to asbestos.





CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for kidney cancer have not been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a September 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records as well as post-service VA and non-VA treatment records are associated with claims file.  Furthermore, the Veteran's military personnel records have been obtained.  38 C.F.R. § 3.159(c).  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was afforded a VA examination in April 2014.  The Board finds this examination adequate for the purposes of the instant claims, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides adequate rationales for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Furthermore, certain chronic disabilities, listed under 38 C.F.R. § 3.309(a), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tumors, malignant, or of the brain or spinal cord or peripheral nerves are listed as a chronic disease under 38 C.F.R. § 3.309(a).  This category would include the Veteran's prostate and kidney cancers therefore a presumptive disability if manifest to a compensable degree within one year of discharge from service as well as subject to demonstration of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Moreover, the Board observes that, if a veteran was exposed to an herbicide agent during active service, a number of diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2015).

I. Prostate Cancer

The Veteran claims entitlement to service connection for prostate cancer.  He asserts that it is due to his in-service exposure to herbicide or alternatively exposure to asbestos.

More specifically, the Veteran says he served on the U.S.S. America and U.S.S. Constellation while they operated off the coast of Vietnam during the Vietnam conflict.  The Veteran's Military Occupational Specialty (MOS) is listed as Aviation Structural Mechanic.  He described his duties as being that of a flight deck trouble shooter for attack squadrons.  He performed numerous tasks bringing him in direct contact with aircraft prior to and after bombing runs.  These aircraft flew through the airspace of Vietnam and at times landed in Vietnam.  The Veteran contends this brought the aircraft into contact with herbicides used in Vietnam and in turn brought him into contact with those herbicides as his duties required regular contact with the aircraft.

In further support of his claim, the Veteran notes a specific incident when an aircraft panel door dropped down injuring his head.  The Veteran suggests the resulting open wound allowed the herbicide on the aircraft to enter his blood stream.

Initially, the Board notes the April 2014 VA examination confirmed a diagnosis of prostate cancer.  

Turning to in-service exposure to herbicide, having reviewed the record, the Board finds the weight of the evidence is against a finding that exposure occurred.  The Board acknowledges that the U.S.S. America and U.S.S. Constellation were off the shores of Vietnam during the period in which the Veteran was stationed aboard.  An opinion of the General Counsel for VA held, however, that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97 (July 23, 1997).  While these vessels were stationed off the shores of Vietnam, the record does not show and the Veteran does not allege they either docked in or were present in the inland waterways of Vietnam.
 
Moreover, the Veteran does not allege and the record does not show that during active duty he was actually present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See July 2013 Formal Finding on the Unavailability to Verify Exposure to Herbicides.  As such, exposure to herbicide is not presumed pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  

As noted, the Veteran's assertion is that he was exposed to herbicides through contact with aircraft that had been exposed to herbicides on bombing runs over Vietnam.  The Board notes that, in regards to aircraft, VA has only extended a presumption of herbicide exposure to individuals who performed service in the Air Force and Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(v).  The Veteran's testimony makes clear the aircraft he came in contact with during active duty were not C-123s.  He has, however, suggested that his exposure was similar in nature to someone who maintained a C-123 and therefore the record shows he was exposed to herbicide.  

A review of the Federal Register reveals that some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.  VA has established a presumption of exposure to herbicide for individuals with regular contact with aircraft that actually sprayed herbicide in Vietnam not aircraft that simply flew through the airspace and occasionally landed in Vietnam.  The Board finds this highly probative of the risk of exposure to herbicide posed by aircraft that did not spray herbicide.  As such, the Board concludes the aircraft the Veteran regularly came in contact with during his active service did not present a risk of exposure to herbicide.  Therefore, the weight of the evidence is against finding the Veteran was exposed to herbicide during service.    

While the Veteran is sincere in his belief that he was exposed to herbicide, the Veteran is not competent to state that any aircraft with which he came into contact onboard the U.S.S. America or U.S.S. Constellation was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  

The Veteran submitted an article "Dioxin on the Carriers" prepared by the Blue Water Navy Vietnam Veterans Association (BWNVVA).  The article asserts that the "probability that dioxin was present aboard the aircraft carriers is beyond question" as "[d]ioxin-based herbicide intended to be sprayed on the land mass of South Vietnam travelled out to the Naval ships offshore."  Dioxin on the Carriers, p. 2.  It was also indicated that "dioxin molecules and aerosols, alone or attached to other particles, stuck to the outer skin of aircraft because of static charge and were carried back to the aircraft carriers."  Id.  Moreover, "[s]alt water flight deck wash-downs ... pushed the residuals of dioxin overboard, only to be sucked up by the intake system for fresh water distillation for that carrier or for any ships following."  Id. at 3.  Similar assertions are made in other articles submitted by the Veteran including "A Suggested Approach for Making a Case for Disability Entitlement by Offshore Vietnam Veterans also by BWNVVA and a PennLive Op-Ed by Bob Ford titled "The full story: The VA's war against Vietnam Navy Veterans."  However, these articles do not provide conclusions with a degree of certainty that they are probative in establishing herbicide exposure in the Veteran's case.  

Therefore, service connection for prostate cancer is not warranted on the basis it is the result of in-service herbicide exposure as the evidence of record weighs against finding the Veteran was exposed to herbicide in-service.  

Nevertheless, the Veteran's has also asserts that his prostate cancer is the result of exposure to asbestos.

As noted there is a current diagnosis of prostate cancer.  Furthermore, the evidence of record establishes in-service exposure to asbestos.  The VA Adjudication Manual, M21-1MR, Part IV, Subpart ii.1.I.3.c indicates probable exposure to asbestos for a veteran with the MOS of Aviation Structural Mechanic.  Therefore, the remaining question is whether there is a causal relationship between the two.

The only medical professional to address this question, the provider of the April 2014 VA examination, concluded the Veteran's prostate cancer is less likely than not the result of in-service asbestos exposure.  In support of this conclusion, the examiner noted that a review of medical literature does not indicate that asbestos exposure is an occupational exposure risk related to prostate cancer.  

The Board acknowledges the Veteran's statements that his prostate cancer is the result of in-service exposure to asbestos; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues as to this specific issue, the possible etiological relationship between a cancer and asbestos, it is beyond the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran's prostate cancer manifested, to a compensable degree, within a year of discharge from active service.  The evidence of record shows prostate cancer was not detected until approximately 40 years after active duty service.  The absence of any clinical evidence for so long after service weighs the evidence against a finding that the Veteran's prostate cancer had developed in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In summation, the evidence of record weighs against finding the Veteran was exposed to herbicide during active duty service.  Moreover, while the evidence of record shows the Veteran was exposed to asbestos the competent medical evidence indicates that his prostate cancer is not related to that exposure.  The Board has considered the Veteran's statements, but finds that they are outweighed by the competent medical evidence of record.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because prostate cancer did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for prostate cancer on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Kidney Cancer

The Veteran also claims entitlement to service connection for kidney cancer.  He asserts that it is due to his in-service exposure to asbestos.

The April 2014 VA examiner diagnosed neoplasm of the kidney.  Furthermore, as noted in Part I the record establishes the Veteran's exposure to asbestos in-service.  Therefore, the remaining question is whether there is a causal relationship between the two.

The only medical profession to address this question, the provided of the April 2014 VA examination, concluded the Veteran's neoplasm of the kidney is less likely than not the result of in-service asbestos exposure.  The examiner noted:

Review of the medical literature does note asbestos exposure to be an occupational exposure risk related to this cancer, however, smoking, hypertension, obesity, genetic factors, acquired cystic kidney disease, the use of analgesics and other modifying factors are also noted, such that determination of cause [is] mere speculation and therefore less likely as not (less than 50% probability) specifically to possible asbestos exposure which is noted to have a small increased risk in one international study.
 
While VA has a duty to assist a veteran by providing a medical opinion in certain situations, the duty does not extend to requiring a VA physician render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Here, it is clear from the examiner's remarks that the etiology of the Veteran's neoplasm of the kidney could not be determined from current medical knowledge because the multiple possible etiologies and the lack of evidence indicating any one etiology was more likely than another in this case.  The VA examiner clearly demonstrated that the claims file as well as research materials had been reviewed in detail before coming to this conclusion.  

The Board acknowledges the Veteran's statements that his neoplasm of the kidney is the result of in-service exposure to asbestos; however, he has not demonstrated any specialized medical knowledge or expertise to indicate he is capable of rendering a competent medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on some medical issues as to this specific issue, the possible etiological relationship between a cancer and asbestos, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran has also submitted medical journal articles as well as articles from Asbestos.com.  Nevertheless, this evidence is set forth in general terms and does not directly address the etiology of the Veteran's kidney cancer.  Moreover, the April 2014 examiner acknowledged that asbestos exposure is an occupational exposure risk for the Veteran cancer but determined the cancer was less likely than not caused by asbestos exposure because it would be mere speculation to make such a determination in light of the multiple other possible etiologies.  As such, the existence of articles suggesting a relationship between asbestos exposure and kidney cancer does not contradict the VA examiner's opinion.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature that does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  See also Mattern v. West, 12 Vet. App. 222, 228 (1999) (noting a medical article or treatise "can provide important support when combined with an opinion of a medical professional").  

Additionally, the Veteran has not alleged and the record does not show continuity of symptomology since service.  

Finally, in regards to presumptive service connection, the evidence of record weighs against finding the Veteran's neoplasm of the kidney manifested, to a compensable degree, within a year of discharge from active service.  The evidence of record shows the neoplasm of the kidney was not detected until approximately 35 years after active duty service.  The absence of any clinical evidence for so long after service weighs the evidence against a finding that the Veteran's prostate cancer had developed in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Where, as here, the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (finding that the Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that the evidence is not in equipoise.

In summation, the competent medical evidence indicates it would be mere speculation to relate the neoplasm of the kidney to in-service asbestos exposure in light of the multiple other possible etiologies.  The Board has considered the Veteran's statements but finds he lacks the requisite medical expertise to provide an opinion that is as probative as the VA examiner's.  In addition, the Veteran has not alleged and the record does not show continuity of symptomology since service.  Finally, the facts of this case do not warrant presumptive service connection because the neoplasm of the kidney did not manifest to a compensable degree within one year of discharge from active service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for kidney cancer on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for kidney cancer is denied.


REMAND

Additionally, the Veteran claims entitlement to service connection for bladder cancer suggesting it is also the result of asbestos exposure.  

The April 2014 VA examiner determined it was less likely than not caused by in-service herbicide exposure.  The examiner noted a "[r]eview of the medical literature does not note asbestos exposure to be an occupational exposure risk related to this cancer.  Smoking and other occupational exposures particularly related to diesel and hydrocarbons are noted, amongst other factors, per review."

The Board notes that the Veteran MOS of Aviation Structural Mechanic likely brought him into contact with hydrocarbons.  In light of this, the examiner's opinion is inadequate as further discussion is need in regards to whether the Veteran's bladder cancer is at least as likely as not etiologically related to active service, specifically exposure to hydrocarbons.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the examiner who prepared the April 2014 VA examination report, so that an addendum opinion can be provided.  If unavailable, the claims file must be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled. 

The examiner must provide a medical opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bladder cancer is etiologically related the his service, specifically his in-service exposure to hydrocarbons.  

All opinion must be supported by a detailed rationale in a typewritten report.

2. After completing the above, the claim must be readjudicated.  If the determination of the claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


